DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,819,287. Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the limitations/features of the present claims are present in the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (U.S. 10,305,429).
Regarding claim 1, Choo et al. (hereinafter, Ref~429) discloses (e.g. please see Figures 1-4 and related text for details) a multi-voltage generation circuit (100 of Fig. 2) comprising: 
5a signal interface (disposed/provided between 130 and 110 of Fig. 2 including conductors and/or input/output terminals…etc. can be read as the claimed interface OR at least they are functionally equivalent to it) configured to receive an analog voltage signal (ENV and/or VREF 
a plurality of analog circuits (please see elements/devices used within circuit 111 of Fig. 4A) configured to generate a plurality of envelope tracking (ET) target voltages (VO1:VOn) as a function of the analog voltage 10signal and a plurality of voltage scaling factors (provided by switching devices S1:S3 and/or SW1:SWn and/or capacitors C1:Cn of Fig. 4A in order to generate the plurality of output voltages VO1:VOn with various/desired levels as descried in col. 7), meeting claim 1.  
	Regarding claim 106, Ref~429 discloses the multi-voltage generation circuit of claim 1 further comprising a signal converter (e.g., 121 of Fig. 5B) configured to: receive a differential analog voltage signal (ENV1P/ENV1n of Fig. 5B) from the signal interface; and convert the differential analog voltage signal into the analog voltage signal as seen/expected, meeting claim 6.  
	Regarding claim 7, Ref~429 supports the claimed “wherein the transceiver circuit comprises: 
an LUT circuit (not expressly shown, but said feature would be expected within the MODEM 200 of Fig. 1 in order to at least provide pre-determined values used by the system) configured to: 
receive a digital/baseband signal corresponding to the time-variant power 20envelope; and 
convert the digital signal into a digital voltage signal corresponding to a time-variant voltage envelope as expected; and 
a digital-to-analog converter (DAC would be expected as described in col. 4, between lines 10-20) configured to: 

 provide the analog voltage signal to the signal interface” as seen/expected from the disclosure, meeting claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843